department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b04 conex-127572-10 o f f i c e o f t h e c h i e f c o u n s e l number release date uil the honorable lisa murkowski united_states senate washington dc dear senator murkowski i am responding to your date letter on behalf of your constituents ---- -------------------------- ----------------------- and ------------------------------ who asked whether they must include in gross_income payments they received from the alaska housing finance corporation ahfc for making energy efficiency improvements to their homes as part of the alaska home energy rebate program program the ahfc offers individuals payments of up to dollar_figure for making energy efficiency improvements to their homes the program requires a certified home energy rater to evaluate homes before and after the improvements the amount of the payment is based on the level of improvement in the energy efficiency of the home gross_income is income from whatever source derived except as otherwise provided by law sec_61 of the internal_revenue_code the code does not contain an exclusion from income for grants the ahfc makes under the program therefore recipients of program payments must include the payments in gross_income taxpayers receiving program payments may be eligible for a tax_credit of up to percent of the cost of qualified_energy_efficiency_improvements sec_25c of the code for purposes of this credit a taxpayer’s cost for the improvements is not reduced by the amount of any program payments conex-127572-10 i hope this information is helpful if you have any questions please contact me or ----------------- at --------------------- sincerely george j blaine associate chief_counsel income_tax accounting
